Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims:


1. Claims 1-20 are rejected in this Office Action.



Response to Arguments
Applicant's arguments filed in the amendment filed 07/01/2022 have been fully considered but they are not persuasive. The reasons are set forth below. 

The applicant Argue:
Argument 1:	 
Applicant argues that the reference Manjunath in view of Fagan fails to teach or suggest “receiving, by the agent, dynamic trap parameter update values from network management station software running on a manager computer,” as recited in claim 1. 

In response, Examiner would like to point out that the reference Manjunath does teach in Para.2, “The SNMP agent is configured to send messages to and receive messages from the SNMP manager through the core network unit. The ADIF server system is configured to interface with one or more avionics systems through a common data network to obtain and store aircraft parameter information. The ADIF client is configured via the core network unit to interact with the ADIF server system to request and receive the aircraft parameter information” and in Para.22, “The user also looks into the MIB database, fetches all the parameters that are part of a TRAP request, and manually creates a logic unit that looks for a value change of those parameters and triggers the TRAP event [dynamic trap parameter update values]” and in Para.38, “wherein the SNMP agent is configured to receive and process a request for parameter information from the SNMP manager in the ADIF client through the core network unit, retrieve one or more parameter values from the parameter snapshot database based on the processed request, and create and send a response with the one or more parameter values to the ADIF client through the core network unit”. 
	However Manjunath does not explicitly discloses running an agent on the managed device and during runtime of the agent on the managed device.
Fagan discloses running an agent on the managed device and during runtime of the agent on the managed device (Fagan, Para.6, Line replaceable units may use software or programming to provide the logic or control for various operations and functions. The software used in these line replaceable units is commonly treated as parts in the airline industry. In particular, a software application for use in a line replaceable unit on an aircraft may also be tracked separately and referred to as a loadable software aircraft part (LSAP) or software aircraft parts.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Manjunath with the teachings as in Fagan. The motivation for doing so would have been for implementing an aircraft network data processing system comprises a network, a plurality of line replaceable units connected to the network, a number of server computers connected to the network, and a server process. The server process is capable of being executed on the number of server computers to receive a message from a process executing on a line replaceable unit in the aircraft network data processing system for a destination to form a pending message. The pending message is received using a common protocol for processes executing on the plurality of line replaceable units in the aircraft network data processing system (Fagan, Para.14).

An ADIF client that includes an SNMP manager (agent). The SNMP agent is configured to send messages to and receive messages from the SNMP manager through the core network unit. The ADIF server system is configured to interface with one or more avionics systems through a common data network to obtain and store aircraft parameter information. The ADIF client is configured via the core network unit to interact with the ADIF server system to request and receive the aircraft parameter information. The agent on the managed device is nothing but an installed software which is obviously required to receive and send the request or information to the server. An ADIF client and The ADIF server system comprising software which is running on computer system to receive and send messages. It would be obvious “running an agent on the managed device and during runtime of the agent on the managed device”. To interact with the ADIF server system to request and receive the aircraft parameter information the running software is obvious and necessary in the client device or the managed device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449